Title: [June 1763]
From: Washington, George
To: 

 


24. Began to cut Timothy at Ashfords.
 


30. Finished Do.—2 days Rain in the time.


   
   On 3 June 1763, GW attended the initial meeting, probably at Stafford Court House, of a group of Potomac valley men who were interested in developing western lands. This meeting followed by only four months the Treaty of Paris, in which France renounced all claim to lands west of the Appalachian Mountains, thus opening these lands to settlement by the American colonists. To this end colonial land companies began forming, and one of the first was the Mississippi Company, organized at this meeting. The regulations agreed upon provided for a limit of 50 members (there were never more than 40), each of whom was to get 50,000 acres, and none of whom could transfer his interest without approval of the company, thus protecting the company from infiltration by members of rival land companies. Assessments were to be provided for as needed. The company would be run by a ten-member executive committee, which was to execute the decisions of the annual meeting of the full company (Mississippi Company regulations, 3 June 1763, DLC:GW; CARTER [1]Clarence Edwin Carter. Great Britain and the Illinois Country: 1763–1774. Washington, D.C., 1910., 109).



